Cardisle, J.
1. “It is not only the right but the duty of a reviewing or appellate court to raise the question of its jurisdiction in all cases in which there may be any doubt as to the existence of such jurisdiction.” Welborne v. State, 114 Ga. 793, 796 (40 S. E. 857); Tillman v. Groover, 25 Ga. App. 118 (102 S. E. 879); Peoples Loan Co. v. Allen, 198 Ga. 516 (32 S. E. 2d, 175).
2. Where, on February 11, 1952, a superior court overruled various demurrers to a petition, sustained certain other demurrers, and allowed the plaintiff twenty days within which to amend, and the bill of exceptions sued out to this court was certified on February 29, 1952, prior to the expiration of the twenty-day period allowed for amendment of the petition, the bill of exceptions is premature and must be dismissed fox-want of jurisdiction in this court to entertain it, as the judgment overruling the demurrers purports upon its face to be provisional only, indicating such a reservation of jurisdiction in the trial court as to prevent the bringing of a bill of exceptions to this court assigning error on such ruling. Peoples Loan Co. v. Allen, supra; Georgia Power Co. v. Richards, 42 Ga. App. 741 (157 S. E. 241); R. S. Evans, Atlanta, Inc. v. Dykes, 79 Ga. App. 130 (53 S. E. 2d, 194).

Writs of error dismissed.


Gardner, P. J., and Townsend, C., concur.